Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 January 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Philada 8th January 1782.
                  
                  In my last I barely acknowledged the Rect of your Excellency’s favr of the 18th of Decemr.  I have since been honored with that of the 24th.
                  I am fearful that the Expresses between this place and Williamsburg are badly regulated, and I shall upon the return of the Quarter Master Genl from the North River endeavour to have things put in better train.
                  I am extremely sorry to hear of the loss of the Palace at Williamsburg by fire, and must beg your Excellency to accept my warmest acknowledgements for your goodness in accommodating our sick who were deprived of their Hospital by the accident.  My loss at Mount Vernon was not very considerable, but I was in the greater danger of having my House and all the adjacent Buildings consumed.
                  I congratulate your Excellency upon the brilliant success of the French Arms under the Marquis de Bouillié at St Eustatia and have the Honor to be with the highest Esteem and personal Regard Yr Excellency’s Most obt & hbl. Servt
                  
                     G.W.
                     
                  
               